Citation Nr: 1522611	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hammertoe deformity, second digit right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded these claims in September 2013 to schedule a Travel Board hearing per the Veteran's request.  He was scheduled for a video conference hearing in March 2014, but in January 2014 his representative requested that this hearing be cancelled to allow time to review the claims file.  A February 2014 letter from the Veteran's representative requested that the Veteran be scheduled for a Travel Board hearing, rather than a video conference hearing.  The case was returned to the Board without any indication that the Veteran had been scheduled for his requested Travel Board hearing.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  This issue is remanded to the St. Petersburg RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the St. Petersburg RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




